OPINION AND ORDER

WILLIAM C. CONNER, Senior District Judge:
Defendant Chemical Leaman Tank Lines, Inc. (“Chemical Leaman”) has moved for summary judgment dismissing the claims and erossclaims against it. Plaintiffs have requested that we deem their responses to Chemical Leaman’s requests for admission timely filed. For the reasons set forth below, Chemical Leaman’s motion is denied, and plaintiffs’ request is granted.
BACKGROUND
On August 17, 1993, plaintiff Loren Roh-man (“Rohman”) was driving a truck on the Cross Bronx Expressway. John Witt, an employee of defendant Chemical Leaman Tank Lines, Inc. (“Chemical Leaman”), was driving the truck immediately behind Roh-man’s in traffic. Fred Hauff, driving a truck owned by defendant Ryder Truck Rental, Inc. (“Ryder”), was immediately behind the Chemical Leaman truck. Each driver presents a different version of the events that ensued. Rohman contends that traffic conditions ahead of him required him to stop his truck. After tapping his brakes once as a warning, he brought his truck to a controlled stop. His truck was then struck twice from behind. See Affidavit of Loren Rohman, dated Mar. 22, 1996, at ¶¶ 2-3. Chemical Lea-man asserts that Rohman stopped his truck suddenly and unexpectedly. Although Witt managed to stop the Chemical Leaman truck without hitting Rohman’s truck, the Ryder truck struck Witt’s vehicle from behind and pushed it into Rohman’s. See Affidavit of John Witt, dated Apr. 2, 1996, at ¶¶2-3. Ryder contends that Chemical Leaman’s truck hit Rohman’s truck twice: once before Chemical Leaman’s truck stopped and again when the Chemical Leaman truck’s sudden and unexpected stop caused the Ryder truck to hit it and to push it into Rohman’s truck. See Affidavit of Heather Martinez, dated Mar. 14,1996, at ¶¶ 4-6.
After the accident, the drivers got out of their trucks to discuss the incident. The parties differ about what happened then. *44Chemical Leaman contends that Witt presented Hauff with a form bearing the heading “Exoneration Card.” Witt asked Hauff to fill it out and to sign it, which Hauff did. Witt then presented the card to Rohman to sign. Rohman did so. See Witt Aff., at ¶ 4. Rohman asserts that Witt asked him to fill out and sign a witness card. Rohman took the proffered card into his truck, filled out his name, company and address and signed it. He then returned to card to Witt. He contends that the card that he signed was not the exoneration card that Chemical Lea-man has submitted to the court in connection with this motion. See Rohman Aff., at ¶¶ 7-9. Hauff maintains that Witt presented a card to him. Witt told him that it was a witness card and that Hauff had to sign it. Hauff signed the card but contends that he did not read it because Witt’s head was bleeding and Witt had told Hauff that he was in a hurry to go to the hospital. See Hauff Aff., at ¶¶ 8-9.
The exoneration card reads, in its entirety, as follows:
EXONERATION CARD
To Whom It May Concern:
I hereby exonerate and free from all negligence or blame driver John Witt and his employer in connection with an accident involving the undersigned which occurred at 1-95 Bronx, NY on this day 8-17, 1998.
Name: Fred Hauff
Signed: /s/ Fred Hauff
Address: [illegible]
Witnessed by: /s/ L. Rohman
Signed: L. Rohman
Date: 8-17 1993
Exhibit A, attached to Rohman Aff.
Rohman and his wife Renee Rohman filed this suit on April 5, 1995. Rohman alleges that he suffered personal injuries as a result of the accident and asserts claims for negligence against Chemical Leaman and Ryder. His wife has asserted claims against the defendants for loss of consortium. Defendants have asserted crosselaims for negligence against one another, and Ryder has asserted a counterclaim for negligence against Roh-man.
Chemical Leaman has made requests for admission, dated October 20, 1995, that include requests that Rohman admit that he signed the exoneration card, that he read it before signing it and that he signed it of his own free will. See Exhibit C, at ¶¶8-10, attached to Affidavit of Hillary P. Kahan, dated Mar. 28, 1996. Plaintiffs’ attorney did not serve responses to Chemical Leaman’s requests for admission until March 26, 1996. See Affidavit of Edgar L. Sheller, dated Mar. 29, 199[6], at ¶ 2. In those responses, Roh-man denies that he signed the exoneration card. See Exhibit B, at ¶¶ 8-10, attached to Sheller Aff.
DISCUSSION
I. Motion for Summary Judgment
Summary judgment should be granted when “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). A material fact is one that “might affect the outcome of the suit under the governing law.... ” See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986). No genuine issue for trial exists unless there is sufficient evidence favoring the nonmoving party for a reasonable jury to return a verdict for that party. See id., at 248-49, 106 S.Ct. at 2510-11. In evaluating a motion for summary judgment, “[t]he evidence of the nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.” Id., at 255,106 S.Ct. at 2513.
Chemical Leaman seeks summary judgment on the ground that neither Rohman nor Ryder can establish a prima facie case of negligence against it. Chemical Leaman contends that by signing the exoneration card, Rohman and Hauff admitted that Witt and Chemical Leaman were not negligent in connection with the accident.1 It argues that *45plaintiffs and Ryder should be “bound” by the statements that Rohman and Hauff made at the scene of the accident. Chemical Lea-man is not, however, contending that the exoneration card is a valid release of plaintiffs’ and Ryder’s claims against it. Indeed, in its reply affirmation, Chemical Leaman explicitly states that “[t]he exoneration card is not offered as a legally binding contract, but merely as evidence of the fact that the adverse drivers’ signatures appear on a document which by its terms holds John Witt, and his employer, Chemical Leaman, blameless. ...” Chemical Leaman’s Reply Brief, at ¶8.
It is rather difficult to discern how plaintiffs and Ryder may be “bound” by a document that Chemical Leaman itself asserts is not a contract. The cases on which Chemical Leaman relies do not provide support for its argument, as they either discuss or refer to the principle that under New York law, a party may be bound by the terms of a contract that he signed even if he did not read the contract or understand it beforehand. See Gillman v. Chase Manhattan Bank, N.A., 73 N.Y.2d 1, 537 N.Y.S.2d 787, 792, 534 N.E.2d 824, 829 (1988); Lucio v. Curran, 2 N.Y.2d 157, 157 N.Y.S.2d 948, 951-52, 139 N.E.2d 133, 135-36 (1956); In Re Stone’s Estate, 272 N.Y. 121, 123-24, 5 N.E.2d 61 (1936); Pimpinello v. Swift & Co., 253 N.Y. 159, 161-63, 170 N.E. 530 (1930); Metzger v. Aetna Insur. Co., 227 N.Y. 411, 415-16, 125 N.E. 814 (1920); Sofio v. Hughes, 162 A.D.2d 518, 556 N.Y.S.2d 717, 718-19, appeal denied, 76 N.Y.2d 712, 563 N.Y.S.2d 768, 565 N.E.2d 517 (1990); Johnson v. Thruway Speedways, Inc., 63 A.D.2d 204, 407 N.Y.S.2d 81, 83 (1978). Chemical Leaman seems to be arguing that because Rohman and Hauff signed the exoneration card, plaintiffs and Ryder are somehow estopped from asserting that Witt and Chemical Leaman were negligent. There is, however, no form of estoppel that would yield that result. Not surprisingly, Chemical Leaman has failed to cite any authority that would support this reasoning.
Despite Chemical Leaman’s attempts to contend otherwise, the exoneration card is simply a piece of evidence that tends to show that Chemical Leaman and its driver were not negligent in connection with the accident. Cf. Martin v. Traver, 19 A.D.2d 571, 239 N.Y.S.2d 781, 781-82 (1963) (holding that certificate signed by plaintiff stating that contract was satisfactorily completed was not release of breach of contract claim, but was evidence in ease). In essence, Chemical Leaman is arguing that this one piece of evidence is so compelling that it is entitled to summary judgment on this basis alone. While it is possible that a jury could find the exoneration card to be persuasive evidence that Witt and Chemical Leaman were not negligent, there is also evidence that could lead a reasonable jury to the opposite conclusion.
For instance, Rohman testified that he “touched [his] brakes once as a warning and then brought [his] vehicle to a controlled stop[,]” yet still was rear ended twice. See Rohman Aff., at ¶¶2-3. Furthermore, Ryder contends that Witt’s sudden and unexpected stop caused Hauff to rear end the Chemical Leaman truck, thereby causing the second contact with Rohman’s truck. See Martinez Aff., at ¶ 5 (relying on accident report). Both parties make factual assertions about the circumstances under which the exoneration card was signed that could undercut its persuasiveness as evidence of an absence of negligence on Chemical Leaman’s part. See Rohman Aff., at ¶¶7-9; Hauff Aff., at ¶¶ 8-9. If a jury credits some or all of this evidence, rather than Witt’s contradictory testimony and the exoneration card, it could reasonably find that Witt and Chemical Leaman were negligent. On summary judgment, it is not the court’s role to weigh this evidence or to hazard guesses about the credibility of the various witnesses. The question of which of the drivers, if any, were negligent is clearly one for the jury.
II. Requests for Admission
Under Fed.R.CivJP. 36(a), a matter set forth in a request for admission is deemed admitted unless, within 30 days after service of the requests, the party requesting admission receives an answer or objection to the *46request. It is undisputed that Chemical Lea-man did not receive timely responses to its request from plaintiffs’ counsel. Chemical Leaman therefore contends that Rohman has admitted that he signed the exoneration card, that he read it before signing it and that he signed it of his own free will.
Plaintiffs’ counsel has not provided a satisfactory explanation for his failure to respond in a timely fashion. See Sheller Aff., at ¶¶ 1-2, 5 (setting forth tale of unforwarded mail and inadvertent failure to reply). Under Fed.R.Civ.P. 36(b):
Any matter admitted under [Rule 36] is conclusively established unless the court on motion permits withdrawal or amendment of the admission.... [T]he court may permit withdrawal or amendment when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice that party in maintaining the action or defense on the merits.
Plaintiffs’ counsel has requested that we deem his responses, dated March 26, 1996, timely filed, thereby withdrawing the admissions.2
We conclude that the presentation of the merits of this action will be subserved by permitting plaintiffs to withdraw the admissions. This action encompasses inter-related claims, erossclaims and counterclaims for negligence among plaintiffs, Chemical Lea-man and Ryder. The exoneration card is likely to be an important piece of evidence in the jury’s evaluation of which of the parties, if any, was negligent. We believe that in evaluating the reliability of this piece of evidence, the jury will benefit from a full exploration of the events surrounding the purported signing of the card. Furthermore, the presentation of the merits of this case can only be facilitated by eliminating any possible inconsistency or potential for confusion that might arise at trial if plaintiffs were deemed to have admitted that Rohman signed the exoneration card knowingly and willingly, while those same factual matters were disputed with respect to Rohman’s defense to Ryder’s counterclaim against him.3
Chemical Leaman has not advanced any reason why it would be prejudiced in maintaining this action on the merits if we grant the request of plaintiffs’ counsel. See Chemical Leaman’s Reply Brief, at ¶ 2 (no mention of prejudice to Chemical Leaman). Therefore, we permit plaintiffs to withdraw the admissions, and we deem their responses, dated March 26,1996, timely filed.
CONCLUSION
For the reasons set forth above, Chemical Leaman’s motion for summary judgment is denied. Plaintiffs’ responses to Chemical Leaman’s requests for admission are deemed timely filed.
SO ORDERED.

. Ryder does not dispute that Hauff signed the exoneration card. Solely for the purposes of the discussion in this section, we assume that Roh-man also signed it, although we note that he contends otherwise. Because we assume that Rohman signed the exoneration card, the parties’ *45dispute over the requests for admission does not affect our reasoning.


. We treat this request, made in counsel's affirmation in opposition to Chemical Leaman’s summary judgment motion, as the equivalent of a formal motion under Rule 36(b). The grounds on which plaintiffs' counsel seeks relief are clearly set forth in his affirmation, and the basis for Chemical Leaman’s opposition to his request is outlined in its reply papers. Requiring plaintiffs' counsel to file a formal notice of motion would be inefficient.


. Rohman is represented by separate counsel on Ryder’s counterclaim against him. That attorney was not served with Chemical Leaman's requests for admission. See Kahan Aff., at ¶¶ 5-7; Chemical Leaman’s Reply Brief, at ¶ 2. Clearly, Rule 36(a) does not apply if the requests for admission were never served on counsel.